          Case 1:20-cv-12072-IT Document 24 Filed 08/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 BRIAN HATCH,                                  *
                                               *
        Petitioner,                            *
                                               *
               v.                              *      Civil Action No. 1:20-cv-12072-IT
                                               *
 UNITED STATES DEPARTMENT OF                   *
 LABOR,                                        *
                                               *
        Respondent.

                                          ORDER

                                      August 25, 2021
TALWANI, D.J.

      The court having granted Petitioner Brian Hatch’s Petition for Relief from

Disqualification Under the Labor-Management Reporting and Disclosure Act [#1], see Mem. &

Order [#22], this matter is now CLOSED.

      IT IS SO ORDERED.

                                                                 /s/ Indira Talwani
                                                                 United States District Judge
